Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s supplemental amendment dated 7/15/2022 has been entered.
Allowable Subject Matter
3.	Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 of the 7/15/2022 amendment is patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination, including a manual feed part comprising: a first part; and a second part comprising: a regulation body supported by a plate part so as to be movable relative to the plate part in a first direction, the second part is movable relative to the first part in a second direction orthogonal to the first direction, and as viewed in a third direction orthogonal to both of the first direction and the second direction, a first process unit is overlapped with a boundary between the first part and the second part in the second direction.
Independent claim 12 of the 7/15/2022 amendment is patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination, including at least two belt rollers including a first belt roller and a second belt roller; and a manual feed part comprising: a first part; and a second part comprising: a regulation body supported by a plate part so as to be movable relative to the plate part in a first direction, the second part is movable relative to the first part in a second direction, and as viewed in a third direction orthogonal to both of the first direction and the second direction, the second part is overlapped with the second belt roller.
Independent claim 17 of the 7/15/2022 amendment is patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination, including a manual feed part comprising: a first part comprising a first roller and a second roller; and a second part, a sheet feed roller  configured to convey a first sheet to a position between a secondary transfer roller and an intermediate transfer belt in a first sheet conveying direction, and the first roller and the second roller in the first part are configured to feed a second sheet toward a position that is downstream of the sheet feed roller and upstream of the secondary transfer roller in the first sheet conveying direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653